Order entered September 10, 2019




                                                 In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-19-00133-CV

                       IN THE INTEREST OF M.H. AND T.H., CHILDREN

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-16-26862

                                               ORDER
           At the request of court reporter Glenda E. Finkley, we extended the deadline for filing the

reporter’s record to August 22, 2019.          To date, however, the record has not been filed.

Accordingly, we ORDER the reporter’s record be filed no later than September 24, 2019. As

the reporter’s record was first due March 6, 2019, we caution that no further extensions will be

granted absent exigent circumstances.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Finkley and the

parties.

                                                          /s/   BILL WHITEHILL
                                                                JUSTICE